DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 3-11, 13-16 & 18-23 are pending in the present application and are considered in this action.

Response to Arguments/Comments
Applicant’s arguments are persuasive and the amendments have overcome rejections 35 USC 103, therefore the rejections are withdrawn.  

Allowable Subject Matter
Claims 1, 3-11, 13-16 & 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The invention relates generally to data management and in particular to user data management across multiple applications and devices.  With respect to claim 1, the method of the claimed invention includes: identifying, for each of a first application of a first merchant and a second application of a second merchant, a setting of a flag associated with a predefined cross-device authentication technology; determining, based on the identified setting of the flag for 
The prior arts in the field, such as the combination of US20160210626A1 and US20150195133A1; US20130246218A1; US20140359735A1 and US20160006719A1 teaches the limitation of claim 1, except that the claimed feature of “identifying, for each of a first application of a first merchant and a second application of a second merchant, a setting of a flag associated with a predefined cross-device authentication technology; determining, based on the identified setting of the flag for each of the first application and the second application, that the first application and the second application are integrable with a payment application of a payment provider”.   None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature.  Therefore, prior arts (US20160210626A1 and 
With respect to claim 11 and 21, the claimed invention includes: integrating, via one or more hardware processors of a payment provider, a first application of a first merchant and a second application of a second merchant with a software development kit (SDK) of a payment application of the payment provider; adding, after the integrating, the first application and the second application to a list of applications for which a global payment method (GPM) is enabled; scanning a system registry or an application registry of two or more user devices; determining a list of applications that have not enabled a predefined cross-device authentication technology; detecting that a user is conducting a transaction using the first application that is installed on a first user device of the two or more user devices; determining that the user is requesting one or more payment options from the first merchant; determining that the GPM is selected by the user; determining that the first user device is a first trusted device associated with the user; in response to determining that the first user device is the first trusted device, performing the following operations: generating a first key that identifies the first user device as being the first trusted device; sending the first key to a secure element of the first user device for electronic storage; granting, based on a presence of the first key in the secure element of the first user device, the user an access to a user account with the payment provider without requiring the user to enter user authentication credentials; and providing the GPM to the user in the first application; detecting that the user is conducting a second transaction using the second application that is installed on a second user device of the two or more user devices; determining that the second user device is a second trusted device associated with the user; and in response to determining 
The prior arts in the field, such as the combination of US20160210626A1 and US20150195133A1; US20130246218A1; US20140359735A1 and US20160006719A1 teaches the limitation of claim 11 and 21, except that the claimed feature of “determining a list of applications that have not enabled a predefined cross-device authentication technology; wherein the automatically selecting the GPM as the default payment option or a sole payment option further comprises: based on a determination that the second application is in the list of applications that have not enabled the predefined cross-device authentication technology, overriding an existing set of payment buttons of the second application with the GPM at least in part by redrawing an original page of the second application.”.   None of the cited references clearly, without the hindsight reasoning of the combination, teach or suggest this feature.  Therefore, prior arts (US20160210626A1 and US20150195133A1; US20130246218A1; US20140359735A1 and US20160006719A1) taken alone or in combination, fail to explicitly teach each and every limitations of claim 11 and 21.
Furthermore, Examiner cannot find prior art of reference dated before 06/30/2016 that teaches the limitations of either claim 1 or 11 or 21.   Accordingly, since claim 1, 11 and 21 each recites allowable subject matter, those claims dependent thereon are also allowable.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YIN Y CHOI/
Examiner, Art Unit 3685                                                                                                                                                                                        	9/2/2021

/JAMES D NIGH/               Senior Examiner, Art Unit 3685